IN THE
                        TENTH COURT OF APPEALS

                               No. 10-21-00032-CV

                       IN RE RHONDA LEE COUGOT


                              Original Proceeding
                                _____________

                        From the County Court at Law
                           Walker County, Texas
                           Trial Court No. 9276PR


                         MEMORANDUM OPINION

      Relator’s Petition for Writ of Mandamus is denied.




                                              MATT JOHNSON
                                              Justice

Before Chief Justice Gray,
       Justice Neill, and
       Justice Johnson
Petition denied
Opinion delivered and filed March 10, 2021
[OT06]